internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom p si -- plr-118920-99 date may legend partnership state project city agency gen partners ltd partners trustee a b c d e f g h i j plr-118920-99 k l m n o p q dear this letter responds to your letter dated date submitted on behalf of partnership requesting a private_letter_ruling under sec_42 and sec_42 of the internal_revenue_code partnership represents that the facts are as follows facts partnership is a state limited_partnership that was formed on a with gen partners and ltd partners on b partnership purchased a c-story industrial building in city for dollar_figured of the purchase_price dollar_figuree is attributable to the acquisition of the building and the remaining dollar_figuref is attributable to the land the purchase was financed by a nonrecourse loan from agency in the amount of dollar_figureg the acquisition loan with the balance financed from partner capital contributions the acquisition loan is secured_by a first mortgage lien on the property and was financed by the issuance of dollar_figureg agency tax-exempt_bonds the tax-exempt_bonds partnership represents that the interest on the tax-exempt_bonds is exempt from tax under sec_103 furthermore the tax-exempt_bonds were subject_to the limitations on issuance imposed by sec_146 and the principal payments on the acquisition loan will be applied within a reasonable period to redeem the tax-exempt_bonds pursuant to the acquisition loan the proceeds of the tax-exempt_bonds were required to be used exclusively to acquire the existing property and to pay expenses incidental to the issuance and sale of the tax-exempt_bonds accordingly dollar_figureh in proceeds of the tax-exempt_bonds were used to acquire the property with the remaining dollar_figurei used to pay expenses incidental to the issuance of the tax-exempt_bonds according to partnership none of the proceeds of the tax-exempt_bonds have been or will be used for any other purposes including the rehabilitation of the building plr-118920-99 partnership intends to rehabilitate own and operate the building as a multifamily rental housing development to be known as project consisting of j residential rental housing units and approximately k square feet of commercial space partnership anticipates that rehabilitation_expenditures for the building will total dollar_figurel which partnership represents will qualify as rehabilitation_expenditures within sec_42 and therefore will be treated for purposes of sec_42 as a separate new_building under sec_42 rehabilitation costs will be funded from capital contributions by the partners deferred development fees net_cash_flow from operations during rehabilitation a loan from the affordable housing program of the federal_home_loan_bank and taxable bonds issued by partnership in the amount of dollar_figurem the taxable bonds the interest on the taxable bonds is not exempt from tax under sec_103 partnership represents that none of the rehabilitation costs of the building were or will be financed with the proceeds of the tax-exempt_bonds any other obligation the interest on which is exempt from tax under sec_103 or any below-market_federal_loan under sec_42 the tax-exempt_bonds and the taxable bonds were both issued on q and use trustee partnership further represents that the issuance of the tax-exempt_bonds and taxable bonds were independent transactions that were not conditioned upon or otherwise related to one another the trust_indenture and loan agreement for the tax-exempt_bonds require that the loan proceeds be used exclusively to acquire the existing_building and land and to pay incidental issuance costs partnership has received a reservation of sec_42 credits from agency in the amount of dollar_figuren for the rehabilitation_expenditures based upon the percent present-value credit under sec_42 taking into account the rehabilitation tax_credits under sec_47 partnership intends to claim sec_42 credits pursuant to sec_42 in the amount of dollar_figureo for the existing_building based upon the percent present-value credit under sec_42 partnership represents that at least percent of the acquisition of the existing_building and land was financed with the proceeds of the tax-exempt_bonds upon completion of the rehabilitation p of the j residential units in the project will be low-income units under sec_42 rulings requested the rehabilitation_expenditures paid_or_incurred by partnership will not be treated as federally_subsidized under sec_42 as a result of the acquisition of the existing_building and land with the proceeds of the tax-exempt_bonds and such rehabilitation_expenditures will be treated as a new_building which is not federally_subsidized under sec_42 pursuant to sec_42 sec_42 will not apply to the acquisition_cost of the existing_building because percent or more of the plr-118920-99 aggregate basis of the existing_building and the land upon which the building is located is financed by an obligation described in sec_42 law and analysis for issue sec_42 provides in general that for purposes of sec_38 the amount of the low-income_housing_credit determined under sec_42 for any taxable_year in the credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building under sec_42 for buildings placed_in_service after the percent present-value credit applies to new buildings which are not federally_subsidized for the taxable_year under sec_42 for buildings placed_in_service after the percent present-value credit applies to new buildings which are federally_subsidized for the taxable_year and existing buildings sec_42 provides that rehabilitation_expenditures paid_or_incurred by the taxpayer for any building shall be treated for purposes of sec_42 as a separate new_building under sec_42 the term rehabilitation_expenditures does not include the cost of acquiring any building or interest therein sec_42 provides that except as otherwise provided in sec_42 a new_building shall be treated as federally_subsidized for any taxable_year if at any time during such taxable_year or any prior taxable_year there is or was outstanding any obligation the interest of which is exempt from tax under sec_103 or any below market federal loan the proceeds of which are or were used directly or indirectly with respect to such building or the operation thereof the legislative_history of sec_42 states if any portion of the eligible_basis attributable to new_construction or the eligible_basis attributable to rehabilitation_expenditures is financed with federal subsidies the qualified_basis is eligible only for the percent present-value credit unless such federal subsidies are excluded from eligible_basis a federal subsidy is defined as any obligation the interest on which is exempt from tax under sec_103 or a direct or indirect federal loan if the interest rate on such loan is less than the applicable_federal_rate the determination of whether rehabilitation_expenditures are federally_subsidized is made without regard to the source of financing for the construction or acquisition of the building to which the rehabilitation_expenditures are made for example a federal loan or tax-exempt_bond financing that is continued or assumed upon purchase of existing housing is disregarded for purposes of the credit on rehabilitation_expenditures h_r conf_rep no 99th cong 2d sess ii-91 vol c b sec_1_42-1t of the temporary income_tax regulations provides that for purposes of determining the portion of proceeds of an issue of tax-exempt_bonds plr-118920-99 used to finance a eligible_basis of a qualified_low-income_building and b the aggregate basis of the building and the land on which the building is located the proceeds of the issue must be allocated in the bond indenture or a related document as defined in sec_1 b in a manner consistent with the method used to allocate the net_proceeds of the issue for purposes of determining whether percent or more of the net_proceeds of the issue are to be used for the exempt_purpose of the issue if the issuer is not consistent in making this allocation throughout the bond indenture and related documents or if neither the bond indenture nor a related document provides an allocation the proceeds of the issue will be allocated on a pro_rata basis to all of the property financed by the issue based on the relative cost of the property in the present case partnership argues that no portion of the eligible_basis of the building attributable to the rehabilitation_expenditures will be financed with a federal subsidy in accordance with the tax-exempt_bonds partnership used percent of the proceeds to acquire the existing_building and land and to pay expenses incidental to the issuance of the tax-exempt_bonds none of the rehabilitation_expenditures was to be financed with the proceeds of the tax-exempt_bonds the rehabilitation_expenditures will be financed in part by the taxable bonds the interest on which is not exempt from tax under sec_103 partnership also argues the above cited sec_42 conference_report language demonstrates congress’ intent that the determination of whether rehabilitation_expenditures are federally_subsidized under sec_42 is made without regard to the source of financing for the existing_building and land the conference_report goes on to describe the continuation or assumption of tax-exempt_bond financing upon purchase of an existing_building as an example of financing that would not taint the rehabilitation_expenditures as being federally_subsidized according to partnership there is no indication that congress intended the example as a limit in any way regarding the ability to segregate acquisition financing from rehabilitation financing the language of sec_42 is very broad if the proceeds of an obligation exempt from tax under sec_103 are used directly or indirectly for a building the building is considered federally_subsidized clearly there is an indirect benefit to the partnership’s building consisting of the rehabilitation_expenditures because of the favorable tax-exempt_financing for the acquisition however the conference_report provides a limited exception to the rule in sec_42 for rehabilitation_expenditures rehabilitation_expenditures will not be considered federally_subsidized by reason of certain acquisition financing we read the example in the conference_report as requiring that the financing for the acquisition be independent of the financing for the rehabilitation if the acquisition and rehabilitation financings are independent transactions the taint of the tax-exempt acquisition financing will not extend to the rehabilitation however if the financings are part of one plan of financing as we have here the building consisting of the rehabilitation_expenditures is federally_subsidized under sec_42 plr-118920-99 in our view partnership’s financing for the acquisition and the rehabilitation were arranged as one transaction the financings for the tax-exempt_bonds and taxable bonds closed on the same date and use the same bank trustee partnership merely allocated the proceeds of the tax-exempt_bonds to the acquisition which is already restricted to the percent present-value sec_42 credit and allocated the proceeds of the taxable bonds to the rehabilitation for the percent present-value sec_42 credit though the trust_indenture and loan agreement for the tax-exempt_bonds require that the loan proceeds be used exclusively to acquire the existing_building and land and sec_1_42-1t implies the bond proceeds must be allocated accordingly the indirect benefit of the tax-exempt_bonds to the rehabilitation in the present situation requires that the building consisting of rehabilitation_expenditures be considered federally_subsidized under sec_42 as a result the building consisting of the rehabilitation_expenditures is only eligible for the percent present-value credit under sec_42 law and analysis for issue sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that sec_42 shall not apply to the portion of any credit allowable under sec_42 that is attributable to eligible_basis financed by any obligation the interest on which is exempt from tax under sec_103 if such obligation is taken into account under sec_146 and principal payments on such financing are applied within a reasonable period to redeem obligations the proceeds of which were used to provide such financing sec_42 provides that for purposes of sec_42 if percent or more of the aggregate basis of any building and the land on which the building is located is financed by an obligation exempt from tax under sec_103 sec_42 shall not apply to any portion of the credit allowable under sec_42 with respect to such building buildings meeting the requirement of sec_42 do not need an allocation of sec_42 credits by a state or local housing agency under sec_42 partnership argues that rehabilitation_expenditures should be treated as a separate building for all purposes under sec_42 including sec_42 if that is the case partnership’s existing c-story industrial building does not need an allocation of credit under sec_42 however if sec_42 applies to partnership’s existing_building and rehabilitation_expenditures together partnership needs an allocation of credit under sec_42 for the portion of both buildings not financed with an obligation exempt from tax under sec_103 in order to satisfy the rule_of sec_42 sec_50 percent or more of the aggregate basis of any building and the land on which the building is located must be financed by plr-118920-99 an obligation exempt from tax under sec_103 sec_42's legislative_history does not state how to make the calculation it appears that the rule was intended to demonstrate a substantial involvement of tax-exempt funds by the taxpayer in the building and land used in providing low-income_housing consistent with this view the aggregate basis of the building and the land is the sum of the cost of each as defined in sec_1012 building is not limited to sec_1250 property but includes all property including sec_1245 property and depreciable land improvements financed with the proceeds of the tax-exempt_bonds moreover the definition of building for purposes of sec_42 includes the building or structure together with any functionally related and subordinate facilities see sec_1_103-8 thus a taxpayer cannot separately meet the percent test in sec_42 for the acquisition and the rehabilitation in the case of partnership’s acquisition and rehabilitation the percent test is applied against all costs for the project which includes the c-story industrial building land and the rehabilitation_expenditures accordingly partnership’s total costs of dollar_figured and dollar_figurel do not satisfy the percent requirement in sec_42 without an allocation of sec_42 credit from agency for the acquisition partnership is limited under sec_42 to the amount of the tax-exempt_bonds attributable to the existing_building and not land as the amount not subject_to sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on how to make the election under sec_42 and whether project otherwise qualifies for the low-income_housing_credit under sec_42 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file this letter is being sent to you as partnership's authorized legal_representative also a copy of this letter is being sent to the second representative listed and to partnership sincerely yours s harold e burghart harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
